—In an action to recover damages for personal injuries, the defendants Hudson River Petroleum Corp. and LakelandMerit-Armstrong, Inc., appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered September 20, 1999, which granted that branch of the plaintiffs motion which was for partial summary judgment on the issue of liability on the first cause of action alleging a violation of Labor Law § 240 (1) insofar as asserted against them, and denied their cross motion for summary judgment dismissing the first cause of action, the second cause of action alleging common-law negligence, and the third cause of action alleging a violation of Labor Law § 200, insofar as asserted against them.
Ordered that the order is modified, on the law, by deleting the provision thereof denying those branches of the appellants’ cross motion which were for summary judgment dismissing the second and third causes of action in the complaint insofar as asserted against them, and substituting therefor a provision granting those branches of the cross motion; as so modified, the order is affirmed, without costs or disbursements.
The Supreme Court properly granted the plaintiff partial summary judgment on the issue of liability on his cause of action alleging a violation of Labor Law § 240 (1). The evidence submitted in support of the motion established that the appellants failed to furnish a proper safety device to protect the plaintiff in the performance of his work at an elevated height and that their failure to do so was a proximate cause of the accident. In opposition, the appellants failed to come forward with evidence sufficient to raise a triable issue of fact (see, Zimmer v Chemung County Performing Arts, 65 NY2d 513).
The court erred, however, in declining to grant summary judgment dismissing the plaintiffs second cause of action alleging common-law negligence and his third cause of action alleging a violation of Labor Law § 200, insofar as asserted against the appellants, as there is no evidence that the appellants supervised, directed, or controlled his work (see, Comes v New York State Elec. & Gas Corp., 82 NY2d 876; Bratton v J.L.G. Indus., 247 AD2d 571; Briglio v J.D.K. Group, 238 AD2d 297). S. Miller, J. P., Altman, H. Miller and Schmidt, JJ., concur.